Citation Nr: 1222449	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism prior to April 9, 2009, and in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable evaluation for a skin disability, referred to as chronic dermatitis and eczema.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1996, and from July 1998 to August 2003.  She also served in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It was subsequently transferred to the RO in Roanoke, Virginia.
 
This appeal was previously before the Board in January 2009 at which time it was remanded to obtain VA examinations.  This appeal was most recently before the Board in November 2010, at which time it was remanded to obtain additional treatment records from Kenner, and to afford the Veteran VA examinations.  Treatment records from Kenner were obtained, and in December 2010 the Veteran was afforded VA examinations for hypothyroidism and a skin disability.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  Prior to and since April 9, 2009, the Veteran's hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain.

2.  The Veteran's skin disability is characterized by an itchy rash that has been treated with continuous topical medications, and does not cover at least 5 percent of exposed body surface area or total body surface area.  



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for hypothyroidism have been met both prior to and since April 9, 2009, but no higher.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2011). 

2.  The criteria for a compensable rating for a skin disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800-7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the Veteran's claim for an initial disability rating in excess of 10 percent for service-connected hypothyroidism prior to April 9, 2009, and in excess of 30 percent thereafter, the Board notes that the Veteran's claim was originally one for service connection, which was granted in August 2003, and evaluated as 10 percent disabling from August 31, 2003, (the date following separation from service).  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Subsequently, in April 2012, a 30 percent disability rating was assigned effective April 9, 2009.  The Veteran has continued her appeal seeking a higher disability rating.  Similarly, with regard to the Veteran's claim for a compensable initial disability rating for service-connected skin disability, the Board notes that the Veteran's claim was originally one for service connection, which was granted in August 2003, and evaluated as noncompensably disabling from August 31, 2003.  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Because the Veteran's claims were initially for service connection, which have been granted, the Board finds that VA's obligation to notify her was met as the claims for service connection were obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased rating is not prejudicial to her.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and private treatment records are associated with the claims folder.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in December 2010.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, she declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  The Court also held that "staged" ratings are appropriate in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's hypothyroidism is currently evaluated as 10 percent disabling prior to April 9, 2009, and as 30 percent disabling thereafter, under 38 C.F.R. § 4.119, Diagnostic Code 7903.  A 10 percent rating is warranted for fatigability or continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See also Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (holding that the rating criteria for Diagnostic Code 7903 are not successive, i.e. all of the symptoms listed for a particular disability rating are not required in order to establish entitlement to the next higher disability rating for hypothyroidism). 

Rating criteria for dermatitis or eczema provide that a 10 percent rating is warranted, when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The rating criteria provide that dermatitis or eczema can otherwise be rated as for scars under Diagnostic Codes 7800 through 7805 depending upon the predominant disability.  Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), a 10 percent evaluation is warranted if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Under Codes 7801 to 7805, scars that are deep and nonlinear warrant a 10 percent evaluation for areas of at least 6 square inches but less than 12 square inches, and a 20 percent evaluation for areas of at least 12 square inches but less than 72 square inches (DC 7801).  Scars that are superficial and nonlinear warrant a 10 percent evaluation for areas of 144 square inches or greater (DC 7802).  Scars that are unstable or painful warrant a 10 percent evaluation for one or two scars, and a 20 percent evaluation for three or four scars (DC 7804).  Scars that cause disabling effects are rated under the appropriate diagnostic code (DC 7805). 

There was a change in the criteria for rating scars after the Veteran filed her May 2003 claim for compensation.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  The amendments to the criteria for evaluating skin disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria.  The Veteran's claim for service connection was received in May 2003 and she has not expressly requested consideration under the new criteria.  

Under the prior version of DC 7801, various ratings are warranted for scars that are deep or cause limited motion, depending upon the area affected.  Under DC 7802, a 10 percent rating is warranted when a superficial scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DCs 7803 and 7804, a 10 percent rating is warranted for superficial unstable scars or scars that are painful on examination.  Under DC 7805, other scars are rated based on limitation of function of the affected part. 

Applicable Facts

Initial Evaluation for Hypothyroidism

By way of history, service treatment records show that the Veteran was placed on medication to control her hypothyroidism in December 1997.  At that time she reported experiencing such symptoms as fatigue, weight gain, and depressive symptoms.  The examiner indicated that he suspected the Veteran's thyroid disorder was overlapping with a mood disorder, and the Veteran was subsequently assessed as having depression.  In May 1998 she endorsed experiencing symptoms such as cold intolerance and constipation.  

Service treatment records during the pertinent time period, beginning in August 2002, show that the Veteran was treated for hypothyroidism with Synthroid, which was adjusted as necessary.  The Veteran's hypothyroidism has been continuously treated with Synthroid.

The Veteran was afforded a VA examination in June 2003 at which she weighed 150 pounds.  The thyroid was nonpalpable.  The Veteran took Synthroid daily for her hypothyroidism, which she reported was under good control.  

In an August 2003 rating decision the Veteran's hypothyroidism was service connected, and assigned a 10 percent rating.  A November 2003 rating decision corrected the effective date to August 31, 2003, the day following separation from service.  

A March 2004 treatment record indicated the Veteran weighed 157 pounds.  An August 2004 treatment record assessed the Veteran as experiencing increased fatigue.  An October 2004 treatment records shows the Veteran weighed 165 pounds.  In May 2005 she was again assessed as having depression.  The Veteran's prescription for Synthroid was adjusted on various occasions according to her thyroid stimulating hormone (TSH) levels.  

In August 2005 the Veteran reported that she had experienced increased TSH measurements, increased fatigue, and a corresponding increase in her prescription dosage.  January 2008 treatment record shows that the Veteran was to continue Levothyroxine (Synthroid) treatment.  

In January 2009 the Board remanded the Veteran's claim in order to afford her a VA examination to ascertain the severity of her disability.  

The Veteran was afforded a VA examination in April 2009, at which her claims folder was reviewed.  The examiner indicated that the Veteran's hypothyroidism had its onset and was diagnosed in 1987 when the Veteran experienced fatigue and went to her doctor who documented hypothyroidism with blood tests.  She was treated with Synthroid, and continuous daily medication was required.  The Veteran reported experiencing symptoms of muscle abnormality evidenced by cramps; neurologic and psychiatric problems evidenced by decreased concentration and depression; eye problems evidenced by decreased vision, photophobia, and watery eyes; skin and hair symptoms evidenced by dry skin, and hair that was dry, thinning, and brittle; and pruritis.  She did not report symptoms related to her neck, although she reported having cardiovascular symptoms evidenced by fatigue; gastrointestinal symptoms evidenced by constipation; menstrual disturbance evidenced by amenorrhea; and general symptoms, such as fatigability and cold intolerance.  

On examination, the Veteran weighed 162 pounds, and the examiner indicated that there was no weight change.  Her thyroid size was normal, with no nodules or tenderness.  There were no signs of anemia.  There were no gastrointestinal abnormalities, and no eye abnormalities.  Hair findings were normal.  There were no signs of recurrent laryngeal nerve damage, slow speech, depression, apathy, psychosis or dementia.  There were no signs of carpal tunnel or tarsal tunnel syndromes.  There were no sympathetic nervous system signs.  Muscle strength was 5 in each arm and leg.  Deep tendon strength was 2+ for the triceps, biceps, brachioradialis, knee jerk and ankle jerk, all bilaterally.  There were no signs of tetany, myxedema, increased intracranial pressure, or other signs of thyroid disease.  Test results revealed TSH of .20.  The Veteran reported that she was employed as a customer account specialist, and had not lost time from work during the previous year.  In sum, the Veteran had active hypothyroidism that did not significantly affect her occupation.  Her daily activities were affected.  In particular, activities such as toileting, dressing, bathing and grooming were mildly affected; chores, shopping, exercise, recreation and feeding were moderately affected; and, sports and traveling were severely affected.  

VA treatment records in 2009 show that the Veteran's medication was adjusted in an attempt to regulate her TSH levels.

In July 2010 the Veteran wrote emphasizing that she experienced fatigue, a heaviness or sluggishness throughout the day.  She also explained that she was on medication for depression and sleep, joint and muscle pains, and swelling in her ankles and legs.  At that time she identified receiving VA treatment from centers in Pensacola, Panama City Beach, Richmond, and the Kenner Army Medical Center in Petersburg, Virginia.  

In November 2010 the Board remanded the claim to retain outstanding treatment records, and to afford the Veteran another VA examination.  

Treatment records show that malaise and fatigue were included in the Veteran's list of active problems in May 2010.  In August 2010 a treatment note indicated that the Veteran reported gaining 15 pounds over 6 months, which she attributed to lack of interest and motivation in exercise, and a tendency to eat late at night.  In October 2010 the Veteran had not experienced weight loss or gain greater than or equal to 10 pounds during the previous 3 months.  

The Veteran was afforded another VA examination in December 2010, which findings were similar to the April 2009 skin examination with the following exceptions of interest.  The Veteran's weight had increased to 175 pounds.  She had at that time worked for 4 years as a customer account specialist.  

Virtual VA contains treatment records through December 2011 which show that the Veteran continued her Levothyroxine prescription.  The Veteran was also treated for chest pressure, for which testing revealed low potassium levels.  

Initial Evaluation for Skin Disability

By way of history service treatment records show that the Veteran experienced recurring dermatitis since November 1988.  Service treatment records during the year prior to service connection, since August 2002, show that the Veteran was prescribed Desonide cream for her skin rash.  

VA examination in June 2003 revealed chronic dermatitis on the forearms and anterior chest.  The examiner indicated that the skin condition might be of the tinea vesicular type and was barely visible.  The Veteran was prescribed Desonide and antifungal medications for relief.  

Treatment records from March 2004 show that the Veteran reported experiencing a rash and lesions on her forearms.  She reported experiencing skin problems for approximately 3 years.  She described her rash as patches on her arms that were dry and scale-like, and as not improving with home care.  She indicated that she used Rizoral, sometimes applying it overnight.  Medication prescribed for her rash included the use of Westcort cream.  In October 2005 the Veteran was reissued Triamcinolone Aceton topical ointment for her rash as needed, with eleven refills available, which prescription was refilled in April 2006 and again in August 2006.  In February 2006 the Veteran continued to experience eczema, with dry skin patches and a macular rash present on her abdomen and back, for which she was advised to use a mixture of Triamcinolone and Eucerin.  

In August 2005 the Veteran reported that her eczema had spread to approximately 20 percent of her body in isolated areas that covered her neck, chest, arms and legs.  She reported that she had been prescribed Triamcinolone Aceton, a steroidal cream.  

As noted above, in January 2009 the Board remanded the Veteran's claim in order to afford her a VA examination to ascertain the severity of her disability.  

In April 2009 the Veteran was afforded a VA examination for her skin.  The Veteran reported that in the mid 1980s she began experiencing itching and darkening of her left tibia.  She reported that she used Desonide cream, a topical corticosteroid, daily and constantly for the previous 12 months.  The Veteran reported that the cream relieved the itching for the first hour after application, but then had to be reapplied.  She indicated that during flare ups, which occurred approximately every three months, she had to reapply the cream throughout the day.  

On examination, it was indicated that less than 5 percent of exposed areas of skin were affected, and less than 5 percent of total body area was affected.  There was an area of flat mildly hyperpigmented skin on the left anterior tibia, which was non-tender and of the same texture as surrounding skin.  The Veteran reported experiencing itching behind her ears and on the lateral aspect of her neck; however, no abnormalities were appreciable on examination.  Diagnosis was of eczema.  Photos showing skin discoloration were included.  

When the Veteran was examined for her hypothyroidism, also in April 2009 she reported mild darkening of the skin over the left anterior shin to the lateral aspect of her left knee, and behind her ears and over her right lateral neck and forehead.  The examiner indicated, however, that these were not visible changes.  

In July 2010 the Veteran contended that she had not refilled her Triamcinolone Acetonide cream after 2006 due to the additional prescription refills she had received previously, and that she had recently returned to it because Desonide cream was not working.  She emphasized that regardless of the examiner's findings, that during her earlier examination she had itchy skin on her arms, legs, stomach, and behind her ears.

As discussed above, in November 2010 the Board remanded the claim to retain outstanding treatment records, and to afford the Veteran another VA examination.  

Medical records from May 2010 showed the Veteran described experiencing a dry, flaking rash with pruritis and was diagnosed as having an eczema rash of her bilateral arms.  She was again prescribed Triaminoclone Acetonide. 

The Veteran was afforded another VA examination for her skin in December 2010, wherein the claims folder was reviewed.  She reported a history of eczema that began in the 1980s with darkening and itchiness of the skin on her tibia.  During the previous year she reportedly used Desonide cream daily, constantly, topically.  She did not have systemic therapy over the previous year.  The treatment she received was a corticosteroid.  The Veteran reported relief for the first hour after applying the cream.  She indicated that during flare ups, occurring approximately every 3 months, she reapplied the cream throughout the day.  Less than 5 percent of exposed areas and less than 5 percent of total body area was affected.  

On examination, the Veteran had an area of flat, mildly hyperpigmented skin on the left anterior tibia which was non-tender and the same texture as the surrounding skin.  There was also a 1 by 3.5 (cm.?) area of flat, darkened skin on the left forearm above the wrist.  The Veteran reported itching behind her ears on the lateral aspect of her neck; however, no abnormalities were appreciated on examination.  

Legal Analysis

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a 60 percent rating for her service-connected hypothyroidism prior to and since April 9, 2009.  The Veteran reported experiencing fatigue, and muscular weakness associated with her hypothyroidism, of which fatigue is evidenced in the clinical records.  Additionally, the Veteran experienced depression, a mental disturbance, which is separately service connected, and which has been at least partially attributed to her hypothyroidism.  The clinical records also show that although there were fluctuations in her weight, there was an upwards trend from 150 pounds in 2003, to 175 pounds in 2010.  The Board finds that the Veteran's symptoms are most analogous to the criteria for a 60 percent rating under Diagnostic Code 7903.  As such, a 60 percent rating for service-connected hypothyroidism is awarded both prior to and since April 9, 2009.  The Veteran is not, however, entitled to a rating in excess of 60 percent, where symptoms such as bradycardia, cardiovascular involvement, sleepiness, and cold intolerance have not been shown.  

The Board acknowledges that the Veteran has had periods when her symptoms were less severe than currently noted.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable rating as described above should be assigned for the period prior to and since April 9, 2009. 

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a compensable rating for her skin disability.  Although she has been on near continuous treatment for her skin disability, and this has included the use of corticosteroids, the treatment has not been systemic.  Rather, her treatment has been topical.  In addition, although the Veteran has reported that approximately 20 percent of her body is affected, and her representative has reported even greater areas, the examiners have consistently determined that less than 5 percent of total body area or exposed body area is affected.   

The Board has also considered the Veteran's lay statements that her hypothyroidism and skin disabilities are worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic codes. 

The Veteran's competent and credible assertions regarding her symptomatology have been considered.  For instance, the Board has considered the Veteran's reports of muscular weakness even absent clinical findings of the same.  Similarly, the Board has considered the Veteran's contentions that she has experienced darkening of areas of her skin and itchiness.  Evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative where the rating criteria require a percentage determination, as in the skin rating criteria.  Where the rating criteria, as for hypothyroidism, present a list of symptoms, and the Veteran is competent to report such symptoms, and credible in consistently reporting such symptoms gained from her first hand experiences, the Board finds that her reports are most probative, as in her assessment of muscular weakness.  

Staged ratings have been considered, and under the circumstances, the Board finds that they are not appropriate.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding her hypothyroidism that includes fatigability, cold intolerance, decreased concentration, depression, muscle cramps, and fatigue.  The Veteran has described symptomatology regarding her skin disability that includes a rash and itching skin.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where she reported that following retirement from the Air Force, and a gap in employment, she has been employed fulltime for the previous four years.  38 C.F.R. § 4.16 (2011).  Indeed, she does not appear to contend that she is unable to maintain or sustain substantially gainful employment.

In conclusion, the Board finds the preponderance of the evidence does not support the award of a compensable rating for the Veteran's service-connected skin disability.  The preponderance of the evidence, however, supports a 60 percent rating for the Veteran's hypothyroidism both prior to and since April 9, 2009.  The benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 






(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 60 percent both prior to and since April 9, 2009, but no higher, for service-connected hypothyroidism is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial compensable evaluation for a service-connected skin disability, referenced as dermatitis and eczema, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


